Citation Nr: 1758429	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  13-32 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a left eye disability.  

2.  Whether new and material evidence has been received to reopen a claim for service connection for a right eye disability.  

3.  Whether new and material evidence has been received to reopen a claim for service connection for a lumbar spine disability.  

4.  Whether new and material evidence has been received to reopen a claim for service connection for a psychiatric disability.  

5.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension.  

6.  Whether new and material evidence has been received to reopen a claim for service connection for erectile dysfunction.  

7.  Entitlement to service connection for bilateral cataracts.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from July 1972 to August 1972 and from October 1976 to November 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Waco, Texas, Regional Office of the Department of Veterans Affairs (VA) which determined that new and material evidence had not been received to reopen claims for service connection for a left eye disability, a right eye disability, a back disability, a psychiatric disability, hypertension, and erectile dysfunction and denied service connection for cataracts.  The Veteran appeared at an April 2016 videoconference hearing before the undersigned Veterans Law Judge at the Veteran.  A hearing transcript is of record.  

In a January 2015 communication, the Veteran stated that he wanted to file a claim for a housing grant.  The issue of eligibility for acquiring specially adapted housing or a special home adaptation grant has not been adjudicated by the Agency of Original Jurisdiction.  Therefore, the Board does not have jurisdiction over that issue.  That issue is referred to the Agency of Original Jurisdiction for appropriate action.  38 C.F.R. § 19.9(b) (2017).  

The issues of entitlement to service connection for a bilateral eye disability, to include cataracts; a lumbar spine disability; a psychiatric disability; hypertension; and erectile dysfunction are remanded to the Agency of Original Jurisdiction.  


FINDINGS OF FACT

1.  In May 1996, the Board determined that new and material evidence had not been received to reopen a claim for service connection for a left eye disability.  

2.  In June 1996, VA denied service connection for a right eye disability.  The Veteran was informed in writing of the adverse determination and his appellate rights in June 1996.  The Veteran did not submit a timely notice of disagreement with the decision.  

3.  In January 2013, a relevant original service personnel record pertaining to the Veteran's vision was received.  

4.  In May 1996, the Board denied service connection for post-operative lumbar spine herniated disc residuals.  

5.  The additional evidence received since the May 1996 Board decision that denied service connection for a lumbar spine disability is new and material.  

6.  A February 1982 rating decision denied service connection for a chronic acquired nervous (psychiatric) disability.  The Veteran did not submit a timely notice of disagreement and the February 1982 rating decision is final.  

7.  The additional evidence received since the February 1982 rating decision that denied service connection for a psychiatric disability is new and material.  

8.  An April 2008 rating decision denied service connection for hypertension.  The Veteran did not submit a timely substantive appeal and the April 2008 rating decision is final.  

9.  The additional evidence received since the April 2008 rating decision that denied service connection for hypertension is new and material.  

10.  An April 2008 rating decision denied service connection for erectile dysfunction.  The Veteran did not submit a timely substantive appeal and the April 2008 rating decision is final.  

11.  The additional evidence received since the April 2008 rating decision that denied service connection for erectile dysfunction is new and material.  


CONCLUSIONS OF LAW

1.  The Veteran's claim of entitlement to service connection for a left eye disability will be reconsidered.  38 C.F.R. § 3.156(c) (2017).  

2.  The Veteran's claim of entitlement to service connection for a right eye disability will be reconsidered.  38 C.F.R. § 3.156(c) (2017).  

3.  The May 1996 Board decision denying service connection for post-operative lumbar spine herniated disc residuals is final.  38 U.S.C. § 7104 (2012); 38 C.F.R. § 20.1103 (2017).  

4.  New and material evidence to reopen a claim for service connection for a lumbar spine disability has been presented.  38 U.S.C. §§ 5103, 5103A, 5107, 5108 (2012); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2017).  

5.  The February 1982 rating decision denying service connection for a chronic acquired nervous (psychiatric) disability is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).  

6.  New and material evidence to reopen a claim for service connection for a psychiatric disability has been presented.  38 U.S.C. §§ 5103, 5103A, 5107, 5108 (2012); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2017).  

7.  The April 2008 rating decision denying service connection for hypertension is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).  

8.  New and material evidence to reopen a claim for service connection for hypertension has been presented.  38 U.S.C. §§ 5103, 5103A, 5107, 5108 (2012); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2017).  

9.  The April 2008 rating decision denying service connection for erectile dysfunction is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).  

10.  New and material evidence to reopen a claim for service connection for erectile dysfunction has been presented.  38 U.S.C. §§ 5103, 5103A, 5107, 5108 (2012); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Bilateral Eye Disabilities

The Veteran asserts that service connection for left eye and right eye disabilities is warranted as he sustained the claimed disabilities when a trip flare went off near him during active service and injured his eyes.  

Generally, absent the filing of a notice of disagreement within one year of the date of mailing of the notification of the initial review and determination of a Veteran's claim and the subsequent filing of a timely substantive appeal, a rating determination is final and is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 20.200, 20.300, 20.1103 (2017).  

A final Board decision is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error or unless new and material evidence is presented.  38 U.S.C. §§ 5108, 7104 (2012); 38 C.F.R. § 20.1100 (2017).  

In February 1982, the RO denied service connection for "divergence of the left eye with an inability of fusion."  In February 1982, the Veteran was informed in writing of the adverse decision and his appellate rights.  He did not submit a notice of disagreement with the decision.  

In May 1996, the Board determined that new and material evidence had not been received to reopen the claim of service connection for a left eye disability.  The Veteran was provided with a copy of the Board's decision.  

In June 1996, VA denied service connection for a right eye disability.  The Veteran was informed in writing of the adverse determination and his appellate rights in June 1996.  He did not subsequently submit a notice of disagreement with the decision.  

In December 2010, the Veteran sought to reopen his claim for service connection for left eye and right eye disabilities.  In January 2013, the Veteran submitted a relevant service personnel record showing that the Veteran was to be given "no duty requiring good binocular vision" and was "to be allowed to wear sunglasses on and off duty indefinitely."  The service personnel record was not previously of record.  

At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Those records include, service records that are related to a claimed in-service event, injury, or disease, regardless of whether those records mention the Veteran by name.  38 C.F.R. § 3.156(c) (2017) 

VA's receipt of the relevant service personnel record following the May 1996 Board decision and the June 1996 rating decision mandates that the Veteran's claims of entitlement to service connection for both a bilateral eye disability be reconsidered.  38 C.F.R. § 3.156(c) (2017).  

The issue of entitlement to service connection for a bilateral eye disability, to include cataracts, is remanded to the Agency of Original Jurisdiction.  

Lumbar Spine Disability

The Veteran asserts that service connection for a lumbar spine disability is warranted as he incurred the claimed disability during active service when he fell during a training exercise.  

In May 1996, the Board denied service connection for post-operative lumbar spine herniated disc residuals as the claimed disability was "not incurred in or aggravated by military service."  The Veteran was provided with a copy of the Board's decision.  

The evidence considered in reaching the May 1996 Board decision denying service connection for post-operative lumbar spine herniated disc residuals included the service medical records, VA examination and clinical documentation, and the transcripts of a January 1993 hearing before a VA hearing officer and an April 1994 hearing before a Veterans Law Judge.  The service medical records show that the Veteran sustained back trauma.  An October 1978 treatment record states that the Veteran stepped in a rabbit hole, causing him to fall and sustain back trauma.  An assessment of myofascitis was made.  The report of a July 1992 VA examination states that the Veteran presented a history of a 1986 discectomy and magnetic resonance imaging findings of a L5 herniated disc and a T5 vertebral chip fracture.  The Veteran was diagnosed with chronic low back pain and right sciatica.  At the April 1994 Board hearing, the Veteran testified that he had initially injured his back during active service.  He stated that his post-operative lumbar spine degenerative disc disease was related to the in-service fall and associated back injury.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).  The provisions of 38 C.F.R. § 3.156(a) create a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010); Evans v. Brown, 9 Vet. App 273 (1996); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The additional documentation received since the May 1996 Board decision includes a service personnel record, VA examination and clinical documentation, private clinical documentation, the transcript of the April 2016 Board hearing, and written statements from the Veteran, his brother, and his associates.  The Board initially notes that the service personnel record is not relevant to the issue of service connection for a post-operative lumbar spine disability.  At the April 2016 Board hearing, the Veteran testified that he had experienced chronic back pain while running during active service following the documented in-service back trauma; ultimately could no longer run; was chastised by a superior officer; and subsequently received a physical profile which kept him from being ordered to run.  

The Board finds that the April 2016 Board hearing transcript shows evidence of an in-service recurrent back disability which prevented the Veteran from running and is therefore of such significance that it raises a reasonable possibility of substantiating the Veteran's claim for service connection when considered with the previous evidence of record.  As new and material evidence has been received, the Veteran's claim of entitlement to service connection for post-operative lumbar spine herniated disc residuals is reopened.  

Psychiatric Disability

The Veteran asserts that service connection for a psychiatric disability is warranted as he incurred the claimed disability as the result of terrorist threats toward United States forces during active service.  

A February 1982 rating decision denied service connection for a chronic acquired nervous (psychiatric) disability as the disability was "not shown by the evidence of record."  The Veteran was informed in writing of the adverse decision and his appellate rights in March 1982.  He did not submit a timely notice of disagreement with the decision.  

New and material evidence pertaining to the issue of service connection for a chronic psychiatric disability was not received by VA or constructively in VA possession within one year of written notice to the Veteran of the February 1982 rating decision.  Therefore, that decision became final.  38 C.F.R. § 3.156 (b) (2017).  

The evidence considered in reaching the February 1982 rating decision included the service medical records, VA examination and clinical documentation, private clinical documentation, and written statements from the Veteran.  The service medical records do not refer to a psychiatric disability.  The report of a January 1982 VA psychiatric examination states that the Veteran was diagnosed with "chronic nervous disorder, history of, not now found."  

The additional documentation received since the February 1982 rating decision includes a service personnel record, VA examination and clinical documentation, private clinical documentation, the transcripts of the January 1993 hearing officer hearing and the April 1994 and April 2016 Board hearings, and written statements from the Veteran, his brother, and associates.  The service personnel record is not relevant to the issue of service connection for a psychiatric disability.  At the April 2016 Board hearing, the Veteran testified that he had recurrent psychiatric symptoms related to service with the Army in Germany.  He stated that he believed that his psychiatric symptoms, including nightmares, were related to the Baader-Meinhof Group's terrorist threats against United States forces in Germany.  

The Board finds that the April 2016 Board hearing transcript shows evidence of a recurrent psychiatric disability related to in-service terrorist threats.  That testimony is considered credible for the purpose of determining whether it is material.  Therefore, that evidence is of such significance that it raises a reasonable possibility of substantiating a claim for service connection.  As new and material evidence has been received, the Veteran's claim of entitlement to service connection for a psychiatric disability is reopened.  

Hypertension

The Veteran asserts that service connection for hypertension is warranted as diagnosed hypertension was initially manifested during active service.  

An April 2008 rating decision denied service connection for hypertension as "it was not shown in the service treatment records" or "to a compensable degree within the one year presumptive period following service separation."  In July 2008, the Veteran submitted a notice of disagreement with that decision.  In December 2008, the RO issued a statement of the case addressing service connection for hypertension .  In May 2009, the Veteran submitted an VA Form 9, Appeal to Board of Veterans' Appeals, which was received by the RO on May 2009.  In June 2009, the RO determined that the May 2009 substantive appeal was untimely.  In June 2009, the RO informed the Veteran of the adverse determination and his appellate rights.  He did not submit a notice of disagreement with the determination.  

The evidence considered in reaching the April 2008 rating decision included the service medical records, VA examination and clinical documentation, private clinical documentation, the transcripts of the January 1993 hearing officer hearing and the April 1994 Board hearings, and written statements from the Veteran.  The service medical records do not refer to hypertension.  A March 2004 private treatment record states that the Veteran was diagnosed with hypertension.  

New and material evidence pertaining to the issue of service connection for hypertension was not received by VA or constructively in its possession within one year of written notice to the Veteran of the April 2008 rating decision.  Therefore, that decision became final.  38 C.F.R. § 3.156 (b) (2017).  

The additional documentation received since the April 2008 rating decision includes a service personnel record, VA examination and clinical documentation, private clinical documentation, the transcript of the April 2016 Board hearing, and written statements from the Veteran, his brother, and associates.  The service personnel record is not relevant to the issue of service connection for hypertension.  At the April 2016 Board hearing, the Veteran testified that he underwent an in-service tonsillectomy and "once they took the tonsils out, they had to keep me in the back for over two hours because they said that my blood pressure was up."  

The Board finds that the April 2016 Board hearing transcript shows evidence of in-service elevated blood pressure readings and is therefore of such significance that it raises a reasonable possibility of substantiating the Veteran's claim for service connection.  As new and material evidence has been received, the Veteran's claim of entitlement to service connection for hypertension is reopened.  

Erectile Dysfunction

The Veteran asserts that service connection for erectile dysfunction is warranted as diagnosed erectile dysfunction was initially manifested during active service.  

An April 2008 rating decision denied service connection for erectile dysfunction "because there is no evidence to show that this condition has a relationship to military service."  In July 2008, the Veteran submitted a notice of disagreement with the decision.  In December 2008, the RO issued a statement of the case addressing service connection for erectile dysfunction .  In May 2009, the Veteran submitted a VA Form 9, Appeal to Board of Veterans' Appeals, which was received by the RO in May 2009.  In June 2009, the RO determined that the May 2009 substantive appeal was untimely.  In June 2009, the RO informed the Veteran of the adverse determination and his appellate rights.  He did not submit a notice of disagreement with that determination.  

The evidence considered in reaching the April 2008 rating decision included the service medical records, VA examination and clinical documentation, private clinical documentation, the transcripts of the January 1993 hearing officer hearing and the April 1994 Board hearings, and written statements from the Veteran.  The service medical records do not refer to erectile dysfunction.  A March 2004 private treatment record states that the Veteran had received a surgical penile implant.  

New and material evidence pertaining to the issue of service connection for erectile dysfunction was not received by VA or constructively in its possession within one year of written notice to the Veteran of the April 2008 rating decision.  Therefore, that decision became final.  38 C.F.R. § 3.156 (b) (2017).  

The additional documentation received since the April 2008 rating decision includes a service personnel record, VA examination and clinical documentation, private clinical documentation, the transcript of the April 2016 Board hearing, and written statements from the Veteran, his brother, and associates.  The service personnel record is not relevant to the issue of service connection for erectile dysfunction.  At the April 2016 Board hearing, the Veteran testified that he had been seen for the inability to achieve an erection during active service by an Army physician in the Netherlands.  The doctor instructed the Veteran to "go get magazines and stuff."

The Board finds that the April 2016 Board hearing transcript shows evidence of in-service erectile dysfunction and is therefore of such significance that it raises a reasonable possibility of substantiating the claim for service connection.  As new and material evidence has been received, the claim of entitlement to service connection for erectile dysfunction is reopened.  





ORDER

New and material evidence having been received, the claim for service connection for a lumbar spine disability is reopened.  To that extent only, the claim is allowed.  

New and material evidence having been received, the claim for service connection for a psychiatric disability is reopened.  To that extent only, the claim is allowed.  

New and material evidence having been received, the claim for service connection for hypertension is reopened.  To that extent only, the claim is allowed.  

New and material evidence having been received, the claim for service connection for erectile dysfunction is reopened.  To that extent only, the claim is allowed.  


REMAND

The Veteran asserts that service connection for a bilateral eye disability is warranted as he sustained in-service bilateral eye trauma when a trip flare went off near him.  

The Veteran has been diagnosed with variously characterized eye disabilities.  The service medical records show that the Veteran was seen for bilateral eye complaints.  A March 1979 treatment record shows that the Veteran was diagnosed with acute conjunctivitis.  An April 1979 treatment record notes that the Veteran complained of photophobia and an impaired ability to read.  He presented a history of being called cross-eyed.  An assessment of "intermittent esotropia [without] fusion" was made.  

The report of a January 1982 VA examination for compensation purposes shows that the Veteran was diagnosed with "divergence of the left eye with an inability of fusion."  The report of a July 1992 VA examination shows that the Veteran was diagnosed with "unclear etiology of visual loss and refractive error."  An October 2012 VA neuroophthalmological evaluation states that the Veteran was diagnosed with bilateral cataracts, bilateral hyperphoria, bilateral exophoria, and suspected glaucoma.  

At the April 2016 Board hearing, the Veteran testified that he sustained eye trauma when a trip flare "went off in my face more or less" while he was participating a military training exercise during active service.  He stated further that a VA optometrist at the Waco, Texas VA Medical Center had informed him that eye trauma can cause cataracts.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Because of the Veteran's in-service eye symptomatology and the multiple diagnosed eye disabilities, the Board finds that further VA ophthalmological examination is necessary to determine the nature and etiology of the recurrent eye disabilities and their relationship, if any, to active service.  

The Veteran was last provided a VA spine examination in July 1992 and a VA psychiatric examination in January 1982.  He has not been provided VA hypertension or urological examinations.  The Board finds that the Veteran should be scheduled for VA spine, psychiatric, hypertension, and urological examinations to determine the likely etiology of those disabilities.  

Clinical documentation dated after October 2015 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claims.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of any bilateral eye, lumbar spine, psychiatric, hypertension, and erectile dysfunction disabilities after October 2015, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request copies of all available records pertaining to treatment of the Veteran, not already of record.  If identified records are not obtained, then notify the Veteran.  38 C.F.R. § 3.159(e) (2017).  

2.  Associate with the record any VA medical records not already of record, including for treatment provided after October 2015.  

3.  Schedule the Veteran for a VA ophthalmological examination to assist in determining the nature and etiology of any eye disabilities and any relationship to active service.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should:

(a)  Diagnose all eye disabilities found.  

(b)  Opine as to whether it is at least as likely as not (50 percent probability or greater) that any identified eye disability had its onset during active service or is related to any incident of service, including the documented in-service eye disabilities and the Veteran's statements as to trip flare-related eye trauma.  

4.  Schedule the Veteran for a VA spine examination to assist in determining the nature and etiology of any identified lumbar spine disabilities and any relationship to active service.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should:

(a)  Diagnose all lumbar spine disabilities found.  

(b)  Opine as to whether it is at least as likely as not (50 percent probability or greater) that any identified lumbar spine disability had its onset during active service or is related to any incident of service, including documented in-service back trauma.  

5.  Schedule the Veteran for a VA psychiatric examination to assist in determining the nature and etiology of any identified psychiatric disabilities and any relationship to active service.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should:

(a)  Diagnose all psychiatric disabilities found.  If no recurrent psychiatric disability is diagnosed, specifically state that fact.  

(b)  Opine as to whether it is at least as likely as not (50 percent probability or greater) that any identified recurrent psychiatric disability had its onset during active service or is related to any incident of service, including the Baader-Meinhof Group's terrorist threats against United States forces in Germany.  

6.  Schedule the Veteran for a VA hypertension examination to assist in determining the nature and etiology of any identified hypertensive disabilities and any relationship to active service.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should:

(a)  Diagnose all hypertensive disabilities found.  

(b)  Opine as to whether it is at least as likely as not (50 percent probability or greater) that any identified hypertension had its onset during active service or is related to any incident of service, including the Veteran's statements as to elevated blood pressure readings following an in-service tonsillectomy.  

7.  Schedule the Veteran for a VA urological examination to assist in determining the nature and etiology of diagnosed erectile dysfunction and any relationship to active service.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should:

(a)  Diagnose any erectile dysfunction found.  

(b)  Opine as to whether it is at least as likely as not (50 percent probability or greater) that any identified erectile dysfunction had its onset during active service or is related to any incident of service, including the Veteran's statements as to in-service complaints as to failing to achieve an erection and treatment by an Army physician.  

8.  Then readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).  



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


